Order affirmed, with ten dollars costs and disbursements. Memorandum: Upon no aspect of the complaint can the plaintiff maintain this action and it was properly dismissed. (See Real Prop. Law, § 250; Hauselt v. Patterson, 124 N. Y. 349; Matter of Hun, 144 id. 472; Matter of Rosenbaum, 157 Misc. 316; Matter of Burrows, 167 id. 1; Matter of Hachert, 171 id. 139; New Rochelle Trust Co. v. Hinton, 11 N. Y. Supp. [2d] 707.) All concur, Taylor, J., not voting. (The order grants defendant’s motion to dismiss the complaint in an action against the executors under a will to recover installments of unpaid interest on a bond.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.